DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  
In Claim 9, it appears that the phrase “wherein a first stepped hole is provided between the first resonator and the adjacent resonator, and wherein a second stepped hole is provided between the tail resonator and the adjacent resonator” should instead read as --wherein a first stepped hole of the at least one stepped hole is provided between the first resonator and the adjacent resonator, and wherein a second stepped hole of the at least one stepped hole is provided between the tail resonator and the adjacent resonator-- to be consistent with the terminology of Claim 1.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	In Claim 1 (lines 11-12) the phrase “a second annular portion outside a bottom of the small through hole” is not clear as to what “outside a bottom” means and to what particular structural element the “second annular portion” is related to in the stepped hole.
	For the purposes of expediting prosecution, the examiner suggests the following amendments to Claim 1 and Claim 4 and interprets the phrase “a second annular portion outside a bottom of the small through hole” to read as --a second annular portion of the large hole beyond the perimeter of the small through hole-- which appears to be consistent with Fig. 4 of the present invention disclosure. Similarly, In Claim 4 (lines 5-6) the phrase “the second annular portion outside the bottom of the small through hole” is interpreted as --the second annular portion of the large hole beyond the perimeter of the small through hole--.
	In Claim 9 (lines 1-2), the phrase “the plurality of resonators further comprises” is unclear as to how the resonators of Claim 9 relate to the previously recited resonators. Accordingly, it appears that the term “further” should be deleted such that “the plurality of resonators” of claim 1 are merely being more specifically described in Claim 9, and the examiner interprets Claim 9 in this manner to expedite prosecution consistent with Fig. 5 of the present invention.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sokola et al. (US 4,431,977) in view of Tada et al. (US 2002/0003456).
Sokola (e.g. Fig. 1) teaches a dielectric filter including: a plurality of resonator conductors formed by six conductive coaxial resonator holes (e.g. 101-106); a first resonator 
However, Sokola does not explicitly teach stepping the resonator holes including (102 and 105).
Tada (e.g. Fig. 1B) provides the general teaching of stepping the resonator holes/conductors.
It would have been considered obvious to one of ordinary skill in the art to have modified the Sokola resonator conductors/holes (including 102 and 105) to have been stepped such as taught by Tada, because it would have provided the advantageous of tuning the coupling between adjacent resonators such as taught by Tada (e.g. see [0016]), thereby suggesting the obviousness of such a modification. 

Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
See the amendment suggestions in the 112 rejections section above. Also, note that the reducing/increasing limitations in Claims 2-4 are interpreted by the examiner as merely describing the dimensional relationships to the functionality of the structure rather than a modifying the final product structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yuan et al. (US 2016/0099492) teaches a dielectric filter.
Itoh et al. teaches a dielectric waveguide filter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762.  The examiner can normally be reached on 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stephen E. Jones/             Primary Examiner, Art Unit 2843